Citation Nr: 0921282	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-10 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by fatigue, to include as secondary to 
polychlorinated biphenyl exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from October 1981 to September 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In September 2005, the Veteran testified at a travel Board 
hearing in San Antonio, Texas.

In January 2007, the Board remanded the issue on appeal to 
the Appeals Management Center (AMC) for additional procedural 
and evidentiary development.  The case has been returned to 
the Board for further appellate review.   

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.

REMAND

This claim warrants further development.   

The Veteran contends that he developed a chronic condition 
manifested by fatigue as a result of exposure to 
polychlorinated biphenyls (PCB) during service.  
Specifically, he states that he served in the classified 
communications center where he handled and destroyed 
carbonless paper.  He reported that in destroying the paper, 
powder would stick to hands.  He acknowledged that he wore 
very little in the way of safety gear.   

The Veteran has submitted various treatise evidence 
indicating that PCB exposure may cause neurological side 
effects.  Also, of record are statements from a private 
neuropsychologist in April 2003 and a private physician in 
December 2005 suggesting that the Veteran's identified PCB 
exposure as a potential cause of his health problems.   

In January 2007, the Board remanded the claim for a medical 
nexus opinion. On VA examination in August 2007 in response 
to the Board's remand, the examiner determined that the 
findings and symptoms did not fit the criteria for chronic 
fatigue syndrome.  In a subsequent August 2007 addendum, the 
same examiner concluded that the Veteran did have fatigue 
with an onset during active service; however, the examiner 
also stated that during the examination, the Veteran 
indicated that he did not have any knowledge of chemical 
exposure.  The examiner further stated that a review of the 
claims folder did not indicate any exposure to chemicals and 
that the idea of chemical exposure was suggested by the 
Veteran's private physician. 

Furthermore, it was indicated in the August 2007 examination 
report that that the Veteran was to undergo certain 
diagnostic tests, including a chem-20, sedimentation rate A, 
thyroid function, and A, C-reactive protein tests.  Reports 
of such tests, if conducted, are not associated with the 
record.  

As noted above, the Veteran's complaints of chronic fatigue 
and PCB exposure are well-documented throughout the claims 
folder.  In light of the conflicting medical opinions, the 
Board finds that further VA examination and opinion is 
required in this case.  

The United States Court of Appeals for Veterans Claims has 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991), Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to assess the nature and 
severity of his chronic condition 
manifested by fatigue.  All indicated 
tests should be accomplished.  The claims 
folder must be made available to the 
examiner.  If a chronic fatigue disability 
is found, the examiner should provide an 
opinion, with supporting rationale, as to 
whether it is as least as likely as not 
(i.e. a 50% or greater likelihood) that 
such disability is due to the Veteran's 
military service, specifically as a result 
of exposure to polychlorinated biphenyls 
(PCB) during service.  

2.  After conducting any additional 
indicated development, readjudicate the 
issue on appeal.  If the benefit sought on 
appeal remains denied, the Veteran should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

